DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2021 was filed after the mailing date of the patent application on 11 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 11 June 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claim 29, said claims recite “the search space configuration set” and “candidate search space configuration set”, which is unclear because the recitation of “the search space configuration set” may refer to “a candidate search space configuration”.  Examiner respectfully suggests amending language that indicates that these are different in the claim or amending “the search space configuration set” to “the current search space configuration set”.  
Regarding Claim 17 and Claim 30, said claims recite “the search space configuration set” and “candidate search space configuration set”, which is unclear because the recitation of “the search space configuration set” may refer to “a candidate search space configuration”.  Examiner respectfully suggests amending language that indicates that these are different in the claim or amending “the search space configuration set” to “the current search space configuration set”.
Regarding Claims 2-16 and Claims 18-27, Claims 2-16 and Claims 18-27 are likewise rejected Claim 1 and rejected Claim 17 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-30, 1, 17, 2, 18, 3, 19, 10, and 26 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Reial et al. (WO 2020064908 A1; hereinafter referred “Reial”).
Regarding Claim 29, Reial discloses a base station for wireless communication, comprising: 
a memory (13:30-14:16, Reial discloses a base station comprising memory); and 
one or more processors operatively coupled to the memory (13:30-14:16, Reial discloses a base station further comprising processor coupled to memory), the memory and the one or more processors configured to: 
determine a result associated with an initial set of transmissions of a periodic transmission cycle (Claim 1 & 17:14-23 & Fig. 5, Reial discloses determining a trigger where the trigger is associated with periodic monitoring of downlink control information according to a first search space configuration); and 
switch a search space configuration set to be used for one or more slots of the periodic transmission cycle (Claim 1 & 17:14-23 & Fig. 5, Reial discloses causing, by a base station, a wireless device to switch from a first search space configuration to a second search space configuration) based at least in part on the result associated with the initial set of transmissions (Claim 1 & 17:14-23 & Fig. 5, Reial further discloses that the switch is based upon a trigger associated with periodic monitoring of downlink control information according to a first search space configuration), wherein the search space configuration set is switched to a candidate search space configuration set (Claim 1 & 17:14-23 & Fig. 5, Reial discloses switching from a first search space configuration to a second search space configuration).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 29.
Regarding Claim 30, Reial discloses a user equipment (UE) for wireless communication, comprising: 
a memory (15:1-16, Reial discloses a wireless device comprising memory); and 
one or more processors operatively coupled to the memory (15:1-16, Reial discloses the WD further comprising processor coupled to memory), the memory and the one or more processors configured to: 
determine that a search space configuration set to be used for one or more slots of a periodic transmission cycle is to be switched (Claim 1 & 17:14-23 & Fig. 5, Reial discloses determining a trigger where the trigger is associated with periodic monitoring of downlink control information according to a first search space configuration), wherein the search space Claim 1 & 17:14-23 & Fig. 5, Reial further discloses that the switch is based upon a trigger associated with periodic monitoring of downlink control information according to a first search space configuration); and 
switch the search space configuration set based at least in part on determining that the search space configuration set is to be switched (Claim 1 & 17:14-23 & Fig. 5, Reial further discloses that the switch is based upon a trigger associated with periodic monitoring of downlink control information according to a first search space configuration), wherein the search space configuration set is switched to a candidate search space configuration set (Claim 1 & 17:14-23 & Fig. 5, Reial discloses switching from a first search space configuration to a second search space configuration).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 30.
Regarding Claim 2, Reial discloses the method of claim 1.
Reial discloses an indication associated with switching the search space configuration set is signaled via at least one of: 
downlink control information (DCI) (Claim 5 & 17:24-34 & Fig. 5, Reial further discloses that the trigger is received as downlink control information (DCI)); or 
a medium access control (MAC) control element (Claim 5 & 17:24-34 & Fig. 5, Reial further discloses that the trigger is received as media access control (MAC) control element (CE)).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 2.
Regarding Claim 3, Reial discloses the method of claim 1.
Claim 5 & 17:24-34 & Fig. 5, Reial further discloses that the trigger is received as DCI, which is a layer 1 signal to convey control information), control information (Claim 5 & 17:24-34 & Fig. 5, Reial further discloses that the trigger is received as downlink control information (DCI)), or messaging (Claim 5 & 17:24-34 & Fig. 5, Reial further discloses that the trigger is received as DCI, which is a form of messaging control information).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 3.
Regarding Claim 10, Reial discloses the method of claim 1.
Reial further discloses the candidate search space configuration set is one of a plurality of candidate search space configuration sets that is pre-configured by the base station (Claim 1 & 17:14-23 & Fig. 5, Reial discloses a plurality of search space configurations that can be obtained from the base station prior to switching).
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-7, 11-15, 20, 22-23, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reial in view of Mu et al. (US 20210235469 A1; hereinafter referred to as “Mu”).
Regarding Claim 4, Reial discloses the method of claim 1.
However, Reial does not explicitly disclose the result associated with the initial set of transmissions is a successful downlink transmission and a successful uplink transmission.
Mu teaches the result associated with the initial set of transmissions is a successful downlink transmission and a successful uplink transmission (¶71-72, Mu teaches determining a channel quantity of a first downlink control information (DCI) and further reporting the channel quality to the base station.  In response to the channel quality being above a threshold, the search space configuration is changed).
Mu, ¶3-4).
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 4.
Regarding Claim 6, Reial discloses the method of claim 1.
However, Reial does not explicitly disclose the result associated with the initial set of transmissions is a failure of at least one of a downlink transmission or an uplink transmission.
Mu teaches the result associated with the initial set of transmissions is a failure of at least one of a downlink transmission or an uplink transmission (¶73, Mu discloses switching from a first search space configuration to a second search space configuration based upon a detection or non-detection of a Physical Downlink Control Channel (PDCCH) where a number of times, time or period of continuous transmission/detection of PDCCH, or a number of times, time or period of continuous non-transmission/non-detection of PDCCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Reial by requiring that the result associated with the initial set of transmissions is a failure of at least one of a downlink transmission or an uplink transmission as taught by Mu because power consumption at the terminal is reduced by dynamically changing the search space configuration (Mu, ¶3-4).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 6.
Regarding Claim 7, Reial discloses the method of claim 1.

Mu teaches the result is determined based at least in part on a negative acknowledgment (NACK) associated with a downlink transmission (¶73, Mu discloses switching from a first search space configuration to a second search space configuration based upon a number of times, time or period of continuous non-transmission/non-detection of PDCCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Reial by requiring that the result is determined based at least in part on a negative acknowledgment (NACK) associated with a downlink transmission as taught by Mu because power consumption at the terminal is reduced by dynamically changing the search space configuration (Mu, ¶3-4).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 7.
Regarding Claim 11, Reial discloses the method of claim 10.
However, Reial does not explicitly disclose each of the plurality of candidate search space configuration sets is associated with a respective index or is associated with a respective Layer 1 signal, item of control information, or message.
Mu teaches each of the plurality of candidate search space configuration sets is associated with a respective index (¶51, Mu teaches each search space has a corresponding parameter identifier which is M search space configuration sets) or is associated with a respective Layer 1 signal, item of control information, or message.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Reial by requiring that each of the plurality of candidate search Mu, ¶3-4).
Regarding Claim 12, Reial discloses the method of claim 10.
However, Reial does not explicitly disclose at least one search space identifier, associated with the candidate search space configuration set, is unique to the candidate search space configuration set.
Mu teaches at least one search space identifier, associated with the candidate search space configuration set, is unique to the candidate search space configuration set (¶58 & ¶61, Mu teaches each search space has a corresponding parameter identifier).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Reial by requiring that at least one search space identifier, associated with the candidate search space configuration set, is unique to the candidate search space configuration set as taught by Mu because power consumption at the terminal is reduced by dynamically changing the search space configuration (Mu, ¶3-4).
Regarding Claim 13, Reial discloses the method of claim 10.
However, Reial does not explicitly disclose at least one search space identifier, associated with the candidate search space configuration set, is not unique to the candidate search space configuration set, wherein a search space parameter, associated with the at least one search space identifier, differs among the plurality of candidate search space configuration sets.
¶51, Mu teaches each search space has a corresponding parameter identifier which is M search space configuration sets), wherein a search space parameter, associated with the at least one search space identifier, differs among the plurality of candidate search space configuration sets (¶51, Mu teaches each search space configuration set is comprised of multiple parameters which may be different or the same).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Reial by requiring that at least one search space identifier, associated with the candidate search space configuration set, is not unique to the candidate search space configuration set, wherein a search space parameter, associated with the at least one search space identifier, differs among the plurality of candidate search space configuration sets as taught by Mu because power consumption at the terminal is reduced by dynamically changing the search space configuration (Mu, ¶3-4).
Regarding Claim 14, Reial in view of Mu discloses the method of claim 13.
Mu further teaches the search space parameter includes at least one of: 
a time duration (¶51, Mu teaches each search space configuration set is comprised of a first parameter indicating a duration of continuous search); 
a period (¶51, Mu teaches each search space configuration set is comprised of a second parameter indicating a period); 
a control resource set (CORESET) identifier; 
a beam; 
¶51, Mu teaches each search space configuration set is comprised of a third parameter indicating the potential transmission positions of the PDCCH under each configured CCE aggregation degree); or 
a downlink control information (DCI) format (¶51, Mu teaches DCI format).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Reial by requiring that the search space parameter includes at least one of: a time period; a period; a number of physical downlink control channel (PDCCH) candidates per aggregation level; or a downlink control information (DCI) format. as taught by Mu because power consumption at the terminal is reduced by dynamically changing the search space configuration (Mu, ¶3-4).
Regarding Claim 15, Reial discloses the method of claim 1.
However, Reial does not explicitly disclose a number of physical downlink control channel (PDCCH) candidates per search space is explicitly identified in the candidate search space configuration set.
Mu teaches a number of physical downlink control channel (PDCCH) candidates per search space is explicitly identified in the candidate search space configuration set (¶51, Mu teaches each search space configuration set is comprised of a fourth parameter indicating the number of monitoring occasions in the time unit).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Reial by requiring that a number of physical downlink control channel (PDCCH) candidates per search space is explicitly identified in the candidate search Mu, ¶3-4).
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 15.
Claims 5 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reial in view of Andgart et al. (WO 2019159138 A1; hereinafter referred to as “Andgart”).
Regarding Claim 5, Reial discloses the method of claim 1.
However, Reial does not explicitly disclose the candidate search space configuration set comprises a search space configuration having a single search space with a single symbol.
Andgart teaches the candidate search space configuration set comprises a search space configuration having a single search space with a single symbol (9:22-29, Andgart teaches that a search space can be confined to a single symbol).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Reial by requiring that the candidate search space configuration set comprises a search space configuration having a single search space with a single symbol as taught by Andgart because the ambiguity to decoding the search space is reduced by confining to a single symbol (Andgart, 9:22-29).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 5.
Claims 9 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reial in view of Hakola et al. (US 20180351624 A1; hereinafter referred to as “Hakola”).
Regarding Claim 9, Reial discloses the method of claim 1.

Hakola teaches the candidate search space configuration set comprises a search space configuration having a plurality of search spaces associated with a plurality of beams (Abstract & ¶22 & Fig. 2, Hakola discloses a plurality of search spaces associated with a plurality of beams).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Reial by requiring that the candidate search space configuration set comprises a search space configuration having a plurality of search spaces associated with a plurality of beams as taught by Mu because reducing the search space will lower the number of different scanning configurations, which, in turn, reduces the resources consumed at the device performing the search space scan (Hakola, ¶21).
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 9.
Claims 16 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beale et al. (US 20210194638 A1; hereinafter referred to as “Beale”).
Regarding Claim 16, Reial discloses the method of claim 1.
However, Reial does not explicitly disclose a number of physical downlink control channel (PDCCH) candidates per search space is based at least in part on a number of search spaces associated with the candidate search space configuration set and a capability of a user equipment (UE).
¶57, Beale teaches the number of PDCCH candidate is depending upon search space and the processing/memory capability of a user equipment (UE)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Reial by requiring that a number of physical downlink control channel (PDCCH) candidates per search space is based at least in part on a number of search spaces associated with the candidate search space configuration set and a capability of a user equipment (UE) as taught by Beale because improving the reception, by Internet of Things (IoT) devices, of search spaces within a span of time (Beale, ¶6).
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 16.

Allowable Subject Matter
Claims 8 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mu et al. (US 20210235469 A1).  With respect to the Mu reference, Examiner believes that this reference is a 102(a)(2) reference; specifically, Claims 1, 17, 29, and 30 are disclosed by Fig. 3 and Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC NOWLIN/Examiner, Art Unit 2474